Matter of Sapphire G. (Anonymous) (Samarj L. G. (Anonymous)) (2016 NY Slip Op 00694)





Matter of Sapphire G. (Anonymous) (Samarj L. G. (Anonymous))


2016 NY Slip Op 00694


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-07576
 (Docket No. N-27281-13)

[*1]In the Matter of Sapphire G. (Anonymous). Administration for Children's Services, respondent;
andSamarj L. G. (Anonymous), appellant.


Angela Conti, Staten Island, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Cecelia Chang and Michael Pastor of counsel), for respondent.
Amy Colvin, Huntington, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Kings County (Daniel Turbow, J.), dated July 3, 2014. The order, after a fact-finding hearing, found that the father neglected the subject child.
ORDERED that the order of fact-finding is affirmed, without costs or disbursements.
In this proceeding pursuant to Family Court Act article 10, the presentment agency alleged that the subject child had been put at imminent risk of harm by the father. After a hearing, the Family Court found that the father neglected the subject child by committing an act of domestic violence against the mother in the child's presence. Contrary to the father's contention, the Family Court's determination that he neglected the child is supported by a preponderance of the evidence (see Family Ct Act § 1046[b][i]; Matter of Michael G.C. [Michael C.], 103 AD3d 890; Matter of Briana F. [Oswaldo F.], 69 AD3d 718; Matter of Andrew Y., 44 AD3d 1063).
RIVERA, J.P., SGROI, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court